Citation Nr: 1426932	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder impingement syndrome.

2.   Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served a period of active duty for training from May 1987 to August 1987; on active duty from February 1991 to March 1991; on Active Guard Reserve duty from November 2001 to April 8, 2002; and on active duty from April 9, 2002 to May 2002. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2012, the Veteran requested a hearing before a Veterans Law Judge, but in June 2014, he withdrew his hearing request. 


FINDINGS OF FACT

1.  In July 2012, prior to the issuance of a final decision, the Board received a statement from the Veteran indicating that he was satisfied with the 20 percent rating assigned for his service-connected right shoulder disability, and that he wished to withdraw his appeal of that issue.  

2.   In June 2014, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a higher rating for the service-connected right shoulder impingement syndrome are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a left shoulder disability are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In a July 2012 written statement, the Veteran's authorized representative indicated that the Veteran was satisfied with the noncompensable rating for his service-connected right shoulder disability, and that he wished to withdraw the appeal as to that issue.  

The Veteran's expression of satisfaction with his currently assigned rating was knowing and intelligent.  It was made with representation and in the presence of his representative.  As distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating, in this case, the Veteran has explicitly indicated that he is satisfied with the rating currently assigned.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  For these reasons, whether a higher rating is warranted for the service-connected right shoulder disability is moot, as there is no remaining question of law or fact to decide.  See 38 U.S.C.A. § 7104. 

In June 2014, prior to the issuance of a decision, the Board received a statement from the Veteran, via his authorized representative, in which he requested to withdraw his appeal for service connection for a left shoulder disability.

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to a higher rating for the service-connected right shoulder disability and entitlement to service connection for a left shoulder disability.  The claims are dismissed.


ORDER

The appeal of the claim for a higher rating for the service-connected right shoulder impingement syndrome is dismissed.

The appeal of the claim for service connection for a left shoulder disability is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


